        Case 1:20-cv-01710-BAH Document 26-1 Filed 07/07/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.

                       Plaintiffs,
       v.

MICHAEL PACK, in his official capacity                Case No. 1:20-cv-1710
as Chief Executive Officer and Director of the
U.S. Agency for Global Media,

                       Defendant.


            DECLARATION OF LIBBY LIU IN SUPPORT OF MOTION FOR
             RECONSIDERATION AND INJUNCTION PENDING APPEAL

I, Libby Liu, declare as follows:

       1.      I am the Founder of the Open Technology Fund (OTF). I offer this declaration in

support of the plaintiffs’ motion for reconsideration of the denial of a temporary restraining order

and preliminary injunction and, in the alternative, for an injunction pending appeal.

       2.      I understand that the Court’s opinion relies on the following sentence in the 2019

OTF grant agreement: “The Non-Federal Entity’s articles of incorporation, by-laws or other

constitutional documents shall provide that the Board of Directors of the Non-Federal Entity

may consist of some or all of the current members of the USAGM established under the

International Broadcasting Act and other technical experts, as appropriate.” Because the

government did not rely on this sentence (or on the grant agreement), the Court lacked the

benefit of evidence or argument concerning its meaning.

       3.      I was partly responsible for preparing the 2019 agreement. I can attest that the

phrase “current members of the USAGM” was intended to refer to the current members of the

USAGM Board of Governors at the time. This intent is apparent from both prior and future
        Case 1:20-cv-01710-BAH Document 26-1 Filed 07/07/20 Page 2 of 4




versions of the agency’s standard grant agreements. Prior versions referred to “the current

members of the BBG established under the International Broadcasting Act,” meaning the

“Broadcasting Board of Governors,” which was the old name of the agency. When the term

“BBG” was automatically replaced in these standard documents with the term “USAGM,” the

result generated potential confusion because USAGM did not literally have any “members”—

only its board did. True and correct copies of three grant agreements (from 2015, 2018, 2019) are

attached hereto as Exhibit A.

       4.      This typo was cleared up in the now-operative 2020 grant agreement between

OTF and USAGM, which was submitted by the government but which the Court’s opinion

neither quotes nor discusses. In that agreement, the sentence reads as follows: “The Non-Federal

Entity’s articles of incorporation, by-laws or other constitutional documents shall provide that the

Board of Directors of the Non-Federal Entity may consist of some or all of the current members of the

USAGM Board of Governors established under the International Broadcasting Act and other

technical experts, as appropriate.” (emphasis added). ECF No. 16-1 at 19.

       5.      Consistent with this provision, Open Technology Fund’s articles of incorporation

provide that the Board of Directors of Open Technology Fund shall consist of Leon Aron,

Ambassador Ryan Crocker, Michael Kempner, Ambassador Karen Kornbluh, Ben Scott, and

Kenneth Weinstein. ECF No. 10-2 at 7. With the exception of Ben Scott, all six were “current

members of the USAGM Board of Governors” at the time that OTF’s articles of incorporation

and OTF’s corporate bylaws were adopted. Ben Scott is a “technical expert” and was not a

member of the USAGM Board of Governors. Later, a representative from the U.S. Department

of State joined OTF’s Board. Finally, and also consistent with the relevant provision, an

additional “technical expert” (William Schneider) was added to the OTF board. The



                                                 2
         Case 1:20-cv-01710-BAH Document 26-1 Filed 07/07/20 Page 3 of 4




composition of OTF’s corporate board remained unchanged at the time that Michael Pack

attempted to oust all of its members.

        6.      A comparison between OTF’s grant agreements and grant agreements with

congressionally-authorized grantees reveals another very important difference. The grant

agreements with congressionally-authorized grantees, like those with Radio Free Asia provided in

Exhibit A, mandated that their boards exactly mirror the BBG or USAGM boards, without any

additional members. Those agreements state that the grantees board “shall consist of the current

members of the Broadcasting Board of Governors under the International Broadcasting Act and

no other members.” The OTF grant agreement, in obvious contrast, states only that OTF’s board

“may consist” of “some or all” of the agency’s board members, and leaves it up OTF to decide for

itself. This is a critical and intentional difference, reflective of OTF’s independent status.

        6.      No outside person or organization—not Congress, not anyone in the Executive

Branch—required that we include any particular people on the board of directors of our

independent organization. Each member of OTF’s corporate board agreed to serve in his or her

personal capacity, pursuant to his or her fiduciary duty of care, and to act in the best interests of

the corporation. We decided to add these people to our board because we believed they were

supportive of the mission, we were hopeful that we would continue to receive support for our

efforts from Congress and USAGM, and, most importantly, because we were hopeful that we

would one day get express authorization from Congress that would put Open Technology Fund

on the same footing as congressionally-authorized grantees like Radio Free Europe and Radio

Free Asia. That reasoning guided our intent in both the bylaws and the articles. It should be

apparent from the language of the relevant grant-agreement provision—which refers to “some or

all” of the members, and uses the words “may consist” rather than “shall consist”—that USAGM



                                                   3
        Case 1:20-cv-01710-BAH Document 26-1 Filed 07/07/20 Page 4 of 4




was not requiring us to name these people to our independent board, let alone somehow giving

the CEO sweeping remove-and-replace authority via a grant agreement.

       7.     I never understood either the grant agreement or the bylaws to give the CEO of

USAGM the power to remove or replace our officers or directors absent congressional

authorization of OTF. If we had been asked by USAGM to waive our right to govern ourselves

as an independent organization in this manner, we would have declined.

       8.     OTF’s bylaws were adopted by unanimous consent of OTF’s board of directors

on or about September 23, 2019. Attached here as Exhibit B is a true and correct copy of the

adopted OTF bylaws and unanimous consent signed by the chairman of OTF’s board, Kenneth

Weinstein. Attached here as Exhibit C is a true and correct copy of the consents to adopt the

bylaws signed by the remaining OTF board members at that time and received on September 23,

2019: Mr. Aron, Mr. Crocker, Ms. Kornbluh, Mr. Kempner, and Mr. Scott.

       I declare under penalty of perjury under federal law that the foregoing declaration is true

and correct. Dated this 7th day of July, 2020, and executed in Washington, DC.


                                                            /s/Libby Liu
                                                            Libby Liu




                                                4
